          Case 1:21-cr-00498-AT Document 21 Filed 08/19/21 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 8/19/2021

               -against-
                                                                           21 Cr. 498 (AT)

                                                                              ORDER
DOUGLAS MCLARTY,
DAVID POWELL, and
MICHAEL CATO
                       Defendants.
ANALISA TORRES, District Judge:

        The Court will hold an initial conference in this action on October 5, 2021, at 10:00 a.m.
The conference will use the Court’s videoconferencing system. See In re Coronavirus/Covid-19
Pandemic, No. 20 Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6 (finding that the COVID-19
pandemic “make[s] it necessary for the judges in this District to be able to continue to conduct
proceedings remotely.”). Chambers will provide the parties with instructions on how to appear
via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and
entering access code 5598827.

        Time until October 5, 2021, is excluded from the Speedy Trial calculation because the
ends of justice served by excluding such time outweigh the interests of the public and the
Defendant in a speedy trial, in that this will allow the Government to prepare discovery and for
the parties to discuss potential pre-trial dispositions in this matter. See 18 U.S.C.
§ 3161(h)(7)(A).

       SO ORDERED.

Dated: August 19, 2021
       New York, New York
